DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed on 02/09/2022, with respect to the claim objections of claims 1, 11 and 15 have been fully considered and are persuasive in view of the amendment filed on 02/09/2022.  The claim objections of claims 1, 11 and 15 has been withdrawn. 
Applicant’s arguments, see Remarks, filed on 02/09/2022, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claim 9 have been fully considered and are persuasive in view of the amendment filed on 02/09/2022.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claim 9 has been withdrawn. 
Applicant’s arguments, see Remarks, filed on 02/09/2022, with respect to the 35 U.S.C. 103 rejections of claims 1-20 have been fully considered and are persuasive in view of the amendment filed on 02/09/2022.  The 35 U.S.C. 103 rejections of claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0150163 A1 discloses a network interface includes its own processor and memory for perform switching functions (paragraph [94]).
US 2009/0147700 A1 discloses a wireless network interface includes its own memory storing hardware address (paragraph [22]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        February 25, 2022